Citation Nr: 1217630	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.  

2.  Entitlement to a permanent and total disability rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant's representative 



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, denying the Veteran's claims for service connection for PTSD and anxiety and for VA nonservice-connected disability pension.  

The Veteran in his substantive appeal in November 2008 requested a Board hearing and arrangements were thereafter attempted to afford him the requested hearing at the prison where he was incarcerated, but because the videoconferencing system at the prison was incompatible with the Board's system, a videoconference hearing at which only the Veteran's representative appeared was conducted in March 2012.  A transcript of that proceeding is of record.  

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the issue before the Board is expanded to include any acquired psychiatric disorder.  


The appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Per Clemons, the developed issues of entitlement to service connection for PTSD and anxiety are expanded to include any and all acquired psychiatric disorders, including those diagnosed to date of PTSD, anxiety disorder, adjustment disorder, and major depressive disorder.  Development to date has been limited to the Veteran's PTSD and anxiety and further actions by the AMC are needed for initial development and adjudication of the expanded issue.  

One part of that needed development is additional medical input in the form of a VA examination and medical opinion in order to clarify the nature and etiology of all indicated acquired psychiatric disorders and the impact of nonservice-connected disorders upon employability.  None to date has been attempted, and while the Board takes note of the complexities involved in scheduling and conducting such evaluation(s), such is required for compliance with the VA's duty to assist obligation and must be attempted.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  

The U.S. Court of Appeals for Veterans Claims (Court) has made clear and VA's Adjudication Manual Rewrite reflects that, even when transportation of an incarcerated veteran or examination by prison medical providers are not possible, another alternative must be considered, specifically, permitting prison physicians to undertake VA examinations at VA expense or sending a VA or fee-basis examiner to the correctional facility to conduct the examinations.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); M21-1MR, Part III.iv.3.A.11.d; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA is required to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans).  Note as well that the Manual indicates that if a problem cannot be resolved at the local level, Compensation and Pension Service Program Review Staff should be contacted. 

Regarding the Veteran's claim for service connection for PTSD, in particular, it is noted that he alleges that he was subject to an inservice sexual assault by another recruit during basic training at Fort Knox in or about December 1974 that led to his inservice use of heroin, cocaine, and marijuana and an Article 15 proceeding, as well as postservice illicit drug use and criminal activities undertaken to provide monies to further his drug usage.  In denying his claim, the RO found significance in the Veteran's report of medical history at service entrance, when he crossed through a checked response that he had then or in the past depression or excessive worry and checked instead the response denying any such problem.  No significance is attached thereto by the Board, given that no psychiatric abnormality was demonstrated at the time of the clinical evaluation at service entrance.  The RO, too, noted that VA records indicated that on a single occasion the Veteran reported a history of childhood physical abuse, when he also stated that such abuse was at the hands of his father, but did not further elaborate about its circumstances.  As that might entail a possible stressor for PTSD, and given the nature of the Veteran's alleged inservice stressor involving military sexual trauma, further VA examination, as provided specifically by 38 C.F.R. § 3.304(f)(3) (2011), is necessitated.  In Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court recognized that it had at one point held "an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor[.]"  The latter statement, however, had been made in the "context of discussing PTSD diagnoses other than those arising from personal assault."  Id.  As to personal-assault cases, the Court noted that VA had provided for special evidentiary development procedures, "including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Id.  

The Board specifically notes that if a PTSD claim is based on a claimed inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3).

The RO has denied entitlement to VA pension considering only the Veteran's psychiatric disablement, which was evaluated as 30 percent disabling.  The record denotes various other disabilities, including but not limited to, back and shoulder disorders, residuals of a fracture of the zyogmatic arch, hepatitis C, and gastroesophageal reflux disease.  Further evaluation to determine the nature and severity of all physical and mental nonservice-connected disorders is necessary, followed by readjudication of the pension claim advanced.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any and all actions necessary for compliance with the VA's duties to notify and assist the Veteran with respect to the expanded claim of entitlement to service connection for any acquired psychiatric disorder.  Advise the Veteran of potential secondary sources tending to substantiate his claim of military sexual trauma.  Examples of such evidence include, but are not limited to:  Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the AMC.  

2.  Arrange with prison authorities for the Veteran to undergo VA examinations, one to assess the nature and etiology of his claimed psychiatric disorder, and the other to determine the impact of all of his disabilities in combination upon his ability to work.  Pursuant to M21-1MR, Part III.iv.3.A.11, those examinations should be conducted by VA medical professionals or prison medical professionals at VA expense, or by fee-basis medical professionals, at a VA or non-VA medical facility or the prison, whichever is most readily feasible.  The claims folder or a copy thereof, including this remand, should be provided to each examiner and each examiner is asked to indicate in his report whether in fact the claims folder was made available and reviewed.  

Regarding the requested psychiatric or psychological examination, such should encompass a complete psychiatric history, mental status evaluation, and any testing deemed necessary by the examiner.  Pertinent diagnoses pertaining to any acquired psychiatric disorder should be fully set forth.  The examiner is 

asked to offer medical opinions as to the following questions, providing a complete rationale for each opinion offered:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

(c)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any inservice stressor, inclusive of military sexual trauma, is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  

(d)  Considering the entire record, including that evidence following the reported inservice sexual assault as to behavioral changes, is it at least as likely as not (50 percent or more likelihood) that any PTSD now present is causally linked to any incident of active duty, to include the reported December 1974 incident at Fort Knox involving sexual assault?

With respect to the Veteran's pension claim, the examiner who conducts that evaluation is asked to obtain a medical history and perform a clinical evaluation and any testing needed.  All pertinent diagnoses should be fully set forth.  That examiner should be asked to offer an opinion as to the following and provide a complete rationale therefor: 

Is it at least as likely as not that the Veteran's physical and mental disorders, in combination, preclude his ability to obtain and maintain any form of gainful employment?  

Each examiner is advised that that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence or unemployability as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim.

3.  Readjudicate the issues and if any benefit sought continues to be denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a response, prior to return of the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


